DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the same stationary part (claim 4) and kinetic chains (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PCT reference WO 2019/145002 A1 (sited on IDS). 
Regarding claim 1, PCT reference WO 2019/145002 A1 discloses a system for adjusting an air deflection device (2) in a motor vehicle (4), the system comprising: at least one first adjustment device and at least one second adjustment device for adjusting attitude of the air deflection device, each adjustment device of said at least one first and at least one second adjustment devices comprising a stationary part (20, 20’) configured to be connected to the 
Regarding claim 2, PCT reference WO 2019/145002 A1 discloses the system of claim 1, wherein the movable parts (16, 16’) of said at least one first and at least one second adjustment devices are connected to different points (18, 18’) of the air deflection device (2) as shown in Figure 3 and see pages 4-12.
Regarding claim 3, PCT reference WO 2019/145002 A1 discloses the system of claim 1, wherein each adjustment device of said at least one first and at least one second adjustment devices comprises rods (16, 16’) as shown in Figure 3 and see pages 4-12.
Regarding claim 4, PCT reference WO 2019/145002 A1, as understood since same stationary part is not shown in the Figures, discloses the system of claim 1, wherein the at least one first adjustment device and the at least one second adjustment device extend from a same stationary part see page 3, line 
Regarding claim 5, PCT reference WO 2019/145002 A1, as understood since kinematic chains are not shown in the Figures  discloses the system of claim 1, wherein the movable parts of the at least one first and at least one 
Regarding claim 6, PCT reference WO 2019/145002 A1 discloses the system of claim 1, wherein each adjustment device of said at least one first and at least one second adjustment devices comprises at least one respective sensor                                                                                 configured to provide a signal indicative of a dynamic condition of a respective adjustment device and/or respective actuator as shown in Figure 3 and see page 12, lines 10-25
Regarding claim 7, PCT reference WO 2019/145002 A1 discloses the system of claim 6, wherein each adjustment device comprises transmitting means for transmitting a signal indicative of a dynamic condition of the respective adjustment device and/or respective actuator and receiving means for receiving a control signal for the respective actuator as shown in Figure 3 and see page 12, lines 10-25.
Regarding claim 8, PCT reference WO 2019/145002 A1 discloses the system of claim 1, further comprising a control unit configured to actuate said at least one first and at least one second actuators based on signals indicative of dynamic conditions of the at least one first and at least one second adjustment devices and/or actuators and/or motor vehicle as shown in Figure 3 and see page 12, lines 10-25.

Regarding claim 10, PCT reference WO 2019/145002 A1 discloses the system of claim 9, wherein said predetermined motion law is changeable as a function of the dynamic conditions of the respective adjustment device and/or respective actuator as shown in Figure 3.
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other systems for adjusting an air deflection device in a motor vehicle similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612